   Marie-Ann Greenberg, MAG-1284
   Marie-Ann Greenberg, Standing Trustee
   30 TWO BRIDGES ROAD
   SUITE 330
   FAIRFIELD, NJ 07004-1550
   973-227-2840
   Chapter 13 Standing Trustee
                                                                UNITED STATES BANKRUPTCY COURT
                                                                DISTRICT OF NEW JERSEY
   IN RE:
   ROBERT A WASSERMAN                                           Case No.: 20-22206SLM

                                                                HEARING DATE: 11/13/2021

                         TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN


    Marie-Ann Greenberg, the Chapter 13 Standing Trustee by way of objection to the Debtor's proposed
plan respectfully objects as follows:
         Debtor has failed to provide proof of income.
          Specifically,
          Worker's Compensation benefits.
          The debtor has failed to provide proof of current income. A paystub from debtor’s employer
          dated no later than two weeks prior to the 341 date must be submitted.

          The debtor has failed to provide proof of income for the six months preceding the filing of
          this case.


         The Chapter 13 Trustee hereby objects to the exemptions in the above-captioned case pursuant to
     Bankruptcy Rule 4003. The Trustee further objects to all exemptions claimed now or at any time before
     confirmation in any amount in excess of the maximum dollar amounts allowed by the statute, or which
     does not clearly state the statutory basis for the exemption, the dollar amount claimed as exempt, or the
     specific property being exempted. The Trustee requests that any hearing on this objection be scheduled
     for the date of confirmation.
    Debtor needs to retain Special Counsel in connection with Personal Injury Action.


   WHEREFORE, Marie-Ann Greenberg, the Chapter 13 Standing Trustee prays that confirmation of the Debtor's
Chapter 13 plan in its present form be denied.


Dated: November 24, 2020                                        By:   /S/Marie-Ann Greenberg
                                                                      Marie-Ann Greenberg, Esquire
                                                                      Chapter 13 Standing Trustee
